Citation Nr: 9931424	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 80 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  

The current appeal originated with a rating decision dated in 
August 1993 in which the Regional Office (RO) denied an 
increased evaluation for bilateral sensorineural hearing loss 
and service connection for an acquired psychiatric disorder 
secondary to the service-connected hearing loss.  The veteran 
subsequently perfected an appeal of that decision.  In an 
August 1995 rating decision, the RO denied a total disability 
rating based on individual unemployability, and the veteran 
appealed that decision.  

A hearing was held at the RO in March 1996 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board), at which the veteran withdrew his claim for 
entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected hearing loss.  The 
Board remanded the case in October 1996.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's hearing loss disability is manifested by 
level X hearing impairment in the right ear and level IX 
hearing impairment in the left ear.

3.  The veteran's service-connected disability does not 
preclude him from securing and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-
4.87 (1999).

2.  The criteria for a total evaluation based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The Board finds that the claim for entitlement to an 
increased evaluation for bilateral hearing loss is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected hearing loss 
may be briefly described.  In a rating decision dated in 
September 1953, the RO granted service connection for 
defective hearing of the right ear and assigned a 
noncompensable evaluation for that disability under the VA 
Schedule for Rating Disabilities, effective in October 1953.  
38 C.F.R. Part 4.  In March 1975, the RO determined that 
rating decisions dated in September 1953 and December 1974 
were clearly and unmistakably erroneous in failing to grant 
service connection for bilateral hearing loss from the day 
following the veteran's separation from service.  Therefore, 
the RO assigned a noncompensable rating for bilateral 
sensorineural hearing loss, effective in October 1952, and a 
20 percent evaluation for that disability, effective in April 
1974.  

In a March 1980 rating decision, the RO granted a 40 percent 
rating for the service-connected hearing loss, effective in 
January 1980.  In a rating decision dated in August 1985, the 
RO assigned an 80 percent evaluation for bilateral 
sensorineural hearing loss, effective in March 1985.  The RO 
also granted special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
on account of deafness of both ears, having absence of air 
and bone conduction, effective in March 1985.  

The Board also notes that changes were made to the section of 
the VA Schedule for Rating Disabilities dealing with the 
evaluation of hearing impairment, effective June 10, 1999.  
See 64 Fed. Reg. 25202 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The Board also finds that essentially no 
substantive changes affecting the veteran's claim were made.  
Therefore, to remand this issue for additional review by the 
RO would serve no useful purpose and only further delay a 
final decision on the veteran's claim. 

Evaluations for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. Part 4, Diagnostic Codes 6100-6110; 
38 C.F.R. Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87 (1999).

With regard to the current claim for an increased evaluation, 
the most probative evidence in determining the severity of 
the veteran's service-connected bilateral hearing loss 
disability are the results of audiological examinations 
performed in connection with that claim.  

The veteran underwent a VA audiological examination in June 
1993.  The average pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 hertz was 84 decibels in the right ear and 81 
decibels in the left ear.  His speech discrimination ability 
was 36 percent in the right ear and 44 percent in the left 
ear.  While the examiner recommended an ear, nose and throat 
examination regarding the fluctuation of speech 
discrimination scores, the examiner also remarked that the 
speech discrimination scores were judged to be a fair 
representation of true organic acuity.  

Approximately two weeks later in July 1993, the veteran was 
afforded a VA ear examination.  The physician who preformed 
that examination provided an impression of severe to profound 
sensorineural hearing loss and an otherwise normal 
examination of the external auditory canals, auricle and 
tympanic membrane.  The examining physician also noted that 
recent audiograms showed a severe to profound, sensorineural 
hearing loss, bilaterally, with speech discrimination scores 
of 36 to 42 percent and symmetric.  

Where the pure tone threshold average in one ear is 84 
decibels with speech recognition ability of 36 percent (level 
X) and in the other ear, the pure tone threshold average is 
81 with speech recognition of 44 percent (level IX), a 70 
percent evaluation is assigned for the veteran's bilateral 
hearing loss.  Assuming that speech discrimination scores 
were 36 for each ear, as suggested in the July 1993 VA 
examination report, hearing impairment in the right ear was 
still at level X and hearing impairment in the left ear was 
still at level IX in the left ear, warranting a 70 percent 
evaluation for bilateral hearing loss.  

Another VA examination was performed in July 1995.  The 
average pure tone threshold at 1,000, 2,000, 3,000 and 4,000 
hertz was 81 decibels in the right ear and 77 decibels in the 
left ear.  According to the examiner:

The patient has given a history of 
inconsistent responses in the past.  
Today's thresholds are felt to be a 
fairly accurate representation of 
auditory functioning when one considers 
the responses to pure tone thresholds; 
however, the patient refused to respond 
to either [speech reception threshold] or 
discrimination tasks.  The patient was 
able to respond to conversational 
questions at 80 dB and he responded 
appropriately to these questions.  He 
also did not respond when the examiner 
tried to do live voice presentation of 
W22 Word List.  A statement cannot be 
made about the patient's discrimination 
ability.  

Thus, the results of the July 1995 VA examination are not 
probative in determining the degree of hearing loss, 
especially as there are other examination reports which 
include information as to the veteran's speech recognition 
ability.  

Also of record is a letter dated in December 1996 from a 
private physician and an attached copy of the report of an 
audiogram conducted in February 1996.  According to the 
letter and audiogram report, the veteran's speech 
discrimination ability was 15 percent in the right ear and 5 
percent in the left ear and the average pure tone threshold 
was 77 decibels in the right ear and 62 decibels in the 
left ear.  Where the pure tone threshold average in one ear 
is 77 decibels with speech recognition ability of 15 percent 
(level XI) and in the other ear, the pure tone threshold 
average is 62 with speech recognition of 5 percent (level 
XI), a 100 percent evaluation is warranted for the service-
connected bilateral hearing loss.  

The veteran was afforded another VA audiological examination 
in March 1998.  At that examination, his speech 
discrimination scores were 78 percent in the right ear and 76 
percent in the left ear.  The average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 hertz was 93 decibels in the 
right ear and 95 decibels in the left ear.  Where the pure 
tone threshold average in one ear is 93 decibels with speech 
recognition ability of 78 percent (level V) and in the other 
ear, the pure tone threshold average is 95 with speech 
recognition of 76 percent (level V), a 20 percent evaluation 
is assigned for the veteran's bilateral hearing loss.  38 
C.F.R. Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87 (1999).

The Board does not find the results of the February 1996 
private audiogram probative.  First, it is not clear whether 
such test was performed in accordance with the provisions of 
38 C.F.R. § 4.85.  Second, the speech discrimination scores 
from that test were significantly lower than VA audiological 
tests performed in June 1993 and March 1998.  Based on the 
results of VA examinations performed in accordance with VA 
regulations pertaining to the evaluation of hearing loss, the 
Board finds that the preponderance of the evidence is against 
finding that the criteria for an evaluation in excess of 80 
percent for bilateral sensorineural hearing loss are met.  

While the veteran contends and testified at a March 1996 
Board hearing and an October 1998 RO hearing that his 
defective hearing had become worse, a higher schedular rating 
for that disability is not warranted.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 6100.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for bilateral 
sensorineural hearing loss.  


II.  Individual Unemployability

The Board also finds that the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  See Proscelle, 2 Vet. App. 629.  
Additionally, the Board finds that the VA has met its duty to 
assist in developing that claim.  38 U.S.C.A. § 5107.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In this case, the veteran has one service-connected 
disability, and that disability, bilateral sensorineural 
hearing loss, is evaluated as 80 percent disabling.  As the 
criteria under 38 C.F.R. § 4.16(a) are met in this case, the 
Board will address whether the veteran's service-connected 
disability prevents him from obtaining and maintaining 
substantially gainful employment.

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) dated in June 1995, 
the veteran reported that he last worked full time in 1980 as 
a quality control inspector at a plant, where he had worked 
for over twenty years.  According to the application, he 
completed two years of high school and had 18 months of 
training in welding.  Additionally, the veteran reported that 
he had tried to obtain employment but that no one would hire 
him because of his hearing loss.  He also related that he had 
left his last job because of his disability.  

However, at the Board hearing in March 1996, the veteran 
testified that he last worked at a plant in 1980 until that 
plant closed and was later sold.  He added that, after the 
plant closed, he worked as a security guard for a few years 
at minimum wage.  He also testified that he sought work 
through a state employment agency and newspaper ads but that 
unemployment agencies would not let him fill out applications 
because he had hearing loss.  The VA requested records 
pertaining to the veteran from the state employment office, 
but no records were received in response to said request.  

The veteran also testified at the March 1996 Board hearing 
that he was receiving disability benefits from the Social 
Security Administration.  He indicated that he applied for 
such benefits a year after suffering from depression.  
Records from the Social Security Administration show that the 
veteran was granted Social Security benefits in October 1987 
and that his primary diagnosis was bipolar affective disorder 
and his secondary diagnosis was neurosensory hearing loss.  
Thus, he was not granted disability benefits solely due to 
his service-connected hearing loss disability.  

Records associated with the decision of the Social Security 
Administration include a residual functional capacity 
assessment report, which shows that the veteran should avoid 
heights, machinery, operating vehicles and loud noises.  It 
was also noted that with hearing aids, he should be able to 
communicate effectively with bosses and co-workers.  Other 
records show that marked restriction of activities of daily 
living, marked difficulties in maintaining social 
functioning, frequent to constant deficiencies of 
concentration, persistence or pace resulting in a failure to 
complete tasks in a timely manner (in work settings or 
elsewhere) and repeated episodes of deterioration or 
decompensation in work or work-like settings which caused the 
individual to withdraw from that situation or to experience 
exacerbation of signs and symptoms (which may include 
deterioration of adaptive behaviors) were attributed to the 
veteran's affective disorder, specifically bipolar disorder.  
Also associated with the Social Security records is the 
report from a private psychiatrist.  That psychiatrist did 
not feel that the veteran was capable of being gainfully 
employed at that time.  Significantly, the diagnoses, which 
included bipolar affective disorder, manic type, did not 
include hearing loss, nor did the psychiatrist mention 
hearing loss once in his report.  Thus, objective evidence, 
on which the 1987 decision of the Social Security 
Administration to grant disability benefits was based, 
indicates that the veteran's nonservice-connected psychiatric 
disorder had a major role in preventing the veteran from 
engaging in substantially gainful employment at that time.  

Additionally, in November 1996, the RO provided the veteran 
an opportunity to submit statements from employers who 
refused to hire him due to his hearing loss disability; 
however, he submitted no such statements.  Moreover, the 
veteran has submitted no probative evidence, such as a 
statement from a physician or qualified health care 
professional that his service-connected hearing loss 
disability, alone, prevents him from obtaining and 
maintaining substantially gainful employment.  

Thus, for the reasons discussed above, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran's service-connected disability precludes him from 
securing and maintaining substantially gainful employment.  
Therefore, the resolution of doubt is not warranted and the 
claim for entitlement to a total disability rating based on 
individual unemployability is denied.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

